DETAILED ACTION
Allowable Subject Matter
Claims 1, 8-11 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to recite “at least one processing unit, to which said video camera is operatively connected, for sending acquired images taken by the at least one video camera, selectively and at a driver's request, to a preexisting display of the vehicle, said preexisting display comprising a display already existing in the vehicle for showing information and data relating to parameters and operations of the vehicle and operatively connected to said processing unit by at least one of wired or wireless connections.”  This effectively directs the claim to an after-market solution rather than to a completely new system.  Unlike the new systems cited in the prior art, the claims omit the requirement for integrating a display into the claimed device by providing an “operative connection” between a processor and a preexisting display of the vehicle that already has other in-vehicle operative connections and functionality.  This “operative connection to a preexisting display of the vehicle” to add the claimed functionality to an existing car display interface system requires establishing a non-trivial interoperability of two systems with the same display, a problem which does not arise for the prior art specification for original equipment manufacturing. These factors weigh in favor of non-obviousness of this feature over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483